                                       Case 3:20-cv-00134-MMD-WGC Document 24 Filed 12/14/20 Page 1 of 3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Amber Quintanilla
                                 7
                                 8                             UNITED STATES DISTRICT COURT
                                 9                                    DISTRICT OF NEVADA
                                10 AMBER QUINTANILLA, an individual,                          CASE NO: 3:20-cv-00134-MMD-WGC
                                11                                 Plaintiff,
                                                                                              STIPULATION FOR DISMISSAL
                                12 vs.                                                           WITH PREJUDICE AND
1575 Delucchi Lane, Suite 206




                                                                                            [PROPOSED] ORDER OF DISMISSAL
 The Geddes Law Firm, P.C.




                                13 LANDER COUNTY, a political subdivision of
    Phone 775-853-9455
       Reno, NV 89502




                                     the State of Nevada,
                                14
                                                                   Defendant.
                                15
                                16
                                17          It his hereby AGREED and STIPULATED by and among the parties to this action through their

                                18 respective counsel of record that this action be DISMISSED WITH PREJUDICE as to all parties and
                                19 claims, with each of the parties to bear their own costs and fees.
                                20
                                21 Dated this 11TH Day of December 2020.          THE GEDDES LAW FIRM, P.C.

                                22
                                23
                                                                                   WILLIAM J. GEDDES, Esq.
                                24                                                 1575 Delucchi Lane, Suite 206
                                                                                   Reno, Nevada 89502
                                25                                                 775-853-9455
                                                                                   Attorneys for Plaintiff Amber Quintanilla
                                26
                                27
                                28


                                                                                   1
                                      Case 3:20-cv-00134-MMD-WGC Document 24 Filed 12/14/20 Page 2 of 3




                                 1 Dated this 11TH Day of December 2020.   LEMONS, GRUNDY & EISENBERG
                                 2                                         Electronic Signature Authorized
                                 3
                                                                           /s/ Rebecca Bruch
                                 4                                         REBECCA BRUCH, Esq.
                                 5                                         6005 Plumas Street, Third Floor
                                                                           Reno, Nevada 89519
                                 6                                         775-786-6868
                                                                           Attorneys for Defendant Lander County
                                 7
                                 8
                                 9
                                10 IT IS SO ORDERED.
                                11
                                12 DATED: December 14, 2020
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15                                         UNITED STATES DISTRICT JUDGE
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                            2
                                       Case 3:20-cv-00134-MMD-WGC Document 24 Filed 12/14/20 Page 3 of 3




                                 1                               CERTIFICATE OF SERVICE
                                 2         I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on December 11,
                                 3 2020, I caused to be served a copy of the foregoing Stipulation For Dismissal With Prejudice and
                                 4 [Proposed] Order Of Dismissal by filing the same with the Court’s electronic filing system (PACER),
                                 5 addressed to the following:
                                 6 Rebecca Bruch, Esq.
                                     LEMONS, GRUNDY & EISENBERG
                                 7 6005 Plumas Street, Third Floor
                                 8 Reno, Nevada 89519
                                   775-786-6868
                                 9 Attorneys for Defendant Lander County
                                10
                                11
                                12                                                           WILLIAM J. GEDDES
                                                                                             An employee of the Geddes Law
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                                           Firm, P.C.
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                3
